          Case 4:20-cv-03256 Document 1 Filed on 09/18/20 in TXSD Page 1 of 6


                               LINITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

LINITED STATES OF AMERICA,                       $
                        Plaintiff,               $
v.                                               $          CIWL ACTION NO.
                                                 $
$90,150.00 in U.S.     CURRENCY,                 $
                                                 $
$73,414.A0 in U.S. CURRENCY,          and        $
                                                 $
522,400.00 in U.S.     CURRENCY,                 $
                       Defendants.               $


                       VERIFIED COMPLAINT FOR CTVL FORFEITURE
                      IN REM AND NOTICE TO POTENTIAL CLAIMANTS

       The United States of America, Plaintiff, files this action for forfeiture in rem against

S90,150.00,$73,474.00, and 522,400.00 in U.S. Currency seized on or about February 27,2020,

and alleges upon information and belief the following:


                                    JURISDICTION AND VENUE

        1.       This Court has subject-matter jurisdiction pursuant to 28 U.S.C. $$ 1345 and 1355,

as this is a   forfeiture action brought by the United States.

        2.       Venue is proper in this Court pursuant to 28 U.S.C. $$ 1355(bX1), 1391(b), and

1395. A substantial parl of the acts and omissions occurred in this District, and the Defendant

Property was found in this District.

                     DEFENDANT PROPERTIES SUBJECT TO FORFEITURE

        3.        The First Defendant Property is $90,150.00 in U.S. Currency seized on or about

February 27, ZAZA, from the residence of a person who was then the Chief Operating Officer

(the "COO") for the Houston Independent School Diskict ("HISD").
           Case 4:20-cv-03256 Document 1 Filed on 09/18/20 in TXSD Page 2 of 6


       4.         The Second Defendant Property is$73,474.00 in U.S. Currency seized on or about

February   27 ,   2A20, from the residence of a person who owns a business that has a contract with

HISD (the "Contractor").

       5.         The Third Defendant Property is 522,400.00 in U.S. Currency seized on or about

February 27,2020, from the vehicle of the Contractor.

       6.         The United States alleges that the Defendant Properties constitute or are traceable

to the proceeds of federal programs theft and wire fraud.

                         STATUTORY BASIS AND NATURE OF ACTION

       7.         This civil action in rem is brought to enforce the provisions      of   18 U.S.C.   g


981(a)(1)(C), which provides        for the forfeiture of any property, real or personal,      which

constifutes or is derived from proceeds traceable to any offense constituting "specified unlawful

activity" (as defined in 18 U.S.C. $ 1956(c)(7)), or a conspiracy to commit such offense. Title

18 U.S.C. $$ 666 (theft of federal funds) and t343 (wire fraud) are both "specified unlawful

activity" pursuant to l8 U.S.C. $1956(c)(7).

                                                FACTS

       8.         HISD is the largest school district in Texas and includes approximately 280

schools, as wellas administration buildings. As the seventh-largest school district in the United

States, HISD receives millions of dollars in federal funds.

       9.         The COO at HISD oversees an annual operating budget of rnore than $250 million

and leads a workforce of more than 7,000 employees from six major departments. One of those
          Case 4:20-cv-03256 Document 1 Filed on 09/18/20 in TXSD Page 3 of 6


departments is Facilities, Maintenance, and Operations, which includes maintenance of HISD

school grounds.

       10.    The Contractor owns a lawn and landscaping businesses that has performed work

for HISD over the years. Since approximat ely 2A16, the Contractor's business has held   a   multi-

million dollar contract with HISD for grounds maintenance, landscaping, tree pruning and

removal, and irrigation systems for certain HISD properties. The Contractor's business would

also periodically submit proposals for other HISD projects, such as the renovation    of athletic

playing fields.

       11.    There is reason to believe that the COO conspired with the Contractor and others

to cause HISD to approve proposals submitted by the Contractor's business and to pay the

Contractor's business for work that it did not perform. At times, HISD employees performed        a

portion of the contracted work, often at overtime rates.

       12.    In order to share the criminal proceeds the Contractor obtained from the fraud, the

Contractor paid kickbacks to the COO, including cash kickbacks.

       13.    The Contractor would sometimes write checks from his business account to other

people, like subcontractors, and have them cash the check and return most of the cash to the

Contractor.

       14.    Shortly after the COO had met with the Contractor or the Contractor's

representative, the COO would sometimes structure multiple cash deposits into various bank

accounts he controlled.
         Case 4:20-cv-03256 Document 1 Filed on 09/18/20 in TXSD Page 4 of 6


                                          CO}{CLUSION

       15.     Under the totality of the circumstances, it is believed that the Defendant Properties

are subject to forfeiture under 18 U.S.C. $ 981(a)(1)(C) as property which constitutes or is

derived from proceeds traceable to specified unlawful activity.


                        NOTICE TO ANY POTENTIAL CLAIMANTS

       YOU ARE TIEREBY NOTIFIED that if you assert an interest in any of the Defendant

Properties which are subject to forfeiture and want to contest the forfeiture, you must fi1e a

verified claim which fulfills the requirements set forth in Rule G of the Suppiemental Rules for

Admiralty or I$aritime Clairns and Asset Forfeiture Actions. The verified claim must be filed

no later than 35 days from the date this Complaint was sent to you in accordance with Rule

G(a)&); or, if this Complaint was not sent to you, no later than 60 days after the flrst day of

publication of notice on an official internet goyeflrment forfeiture site, in accordance with Rule

G(5XaXii)G).

       An answer or motion under Rule 12 of the Federal Rules of Civil Procedure rnust be filed

no later than twenty-one (21) days after filing the claim. The claim and answer must be filed

with the United States District Clerk for the Southern District of Texas, whether eleckonically

or at the United States Courthouse, 515 Rusk Avenue, Houston, Texas 77002. A copy must be

sent to the undersigned Assistant United States Attorney at the United States Attorney's Office,

1000 Louisiana, Suite 2300, Houston, Texas 77A02.
         Case 4:20-cv-03256 Document 1 Filed on 09/18/20 in TXSD Page 5 of 6


                                          REqUESTED RELIEF

       The United States   will   serve notice, along with a copy of the Complain! on any person

who reasonably appears to be      a   potential claimant in this matter. The United States seeks a final

judgroent forfeiting the Defendant Properties to the United States and any other relief to which

the lJnited States may be entitled.

                                                       Respectfully submiffed,

                                                       RYAN K. PATRICK
                                                       United States Attomey



                                                       Kristine E. Rollinson
                                                       SDTX Federal No. 16785
                                                       Assistant United States Attorney
                                                       1000 Louisiana, Suite 2300
                                                       Houston, Texas 77002
                                                       Telephone (7 13) 567-9000
       Case 4:20-cv-03256 Document 1 Filed on 09/18/20 in TXSD Page 6 of 6



                                         Yerification

        I, Andy C. Liq a Special Age,lrt with the United Stat€s Fedsral Bureau of Investigation,
declare under the pmalty of perjury, as provided by 28 U.S.C. $ 1746, that I have read the
foregoiag Verified Complaint for Civil Forfeiture In Rem and Notice to Potential Claimants, alrd
that the facts stated in paragraphs 3 tkdugh 5 and 8 through 14 of the Complaint are based upon
my persoual knowledge, upon information obtained from other law enforcemeat personnel, or
upon infornation I obtaiaed in the course of my investigation Those                  aad correct
to the best of my lmovrledge and belief.

       Executedoathe {1 aayof      Se,ptember 2020.



                                                         Liu
                                                Special AgEnt
                                                Federal Bureau of .Iavestigation
